WRIT GRANTED AND MADE PEREMPTORY:
The trial court erred in dissolving the temporary restraining order. An Individual Retirement Account is an incorporeal not evidenced by a written instrument. As such, it can be pledged in accordance with La.R.S. 9:4321-4323. In the instant case, the requirements for a valid pledge were satisfied in that a written act of pledge was executed by the parties and an account executive of Thompson McKinnon Securities, Inc. signed an acknowledgment of receipt of the act of pledge.
Accordingly, the trial court’s judgment is reversed and set aside. It is ordered the temporary restraining order be reinstated.